179 F.2d 964
UNITED STATES of America ex rel. Bartolomeo VERNI, Relator-Appellant,v.DISTRICT DIRECTOR OF IMMIGRATION AND NATURALIZATION AT PORT OF NEW YORK, Respondent-Appellee.UNITED STATES of America ex rel. Domenic NOVIELLI, Relator-Appellant,v.DISTRICT DIRECTOR OF IMMIGRATION AND NATURALIZATION AT PORT OF NEW YORK, Respondent-Appellee.
Nos. 189-190.
Docket 21610-21611.
United States Court of Appeals Second Circuit.
Argued February 28, 1950.
Decided February 28, 1950.

Appeal from the United States District Court for the Southern District of New York.
Cox & Calie, New York City (Arnold J. Calie, New York City, of counsel), for relators-appellants.
Irving H. Saypol, U. S. Atty., New York City, for respondent.
Before L. HAND, GOODRICH and FRANK, Circuit Judges.
PER CURIAM.


1
Orders affirmed in open court as to Verni and Novielli without hearing other side.